Marston, C. J.
¥e can discover no valid objection to the plaintiff’s right of recovery in this case under the declaration and claim as made. In the instructions given the jury, the court most carefully protected the defendant, by limiting the plaintiff’s right of recovery to a finding that her mother received the money as a special deposit, and that it after-wards came into the defendant’s hands.
The claim is made that the court erred in excluding the inventory filed in the probate court by the defendant as the guardian of Ellen Martin, and the evidence of James Grace, the clerk of defendant, as to what particular sums of money were set forth or included in such inventory, and the good faith of defendant in connection therewith.
There was no error in rejecting this evidence. The inventory was made by the defendant and he could not, by including therein the moneys of plaintiff, cut off her rights thereto or transfer the same to his ward. He made no offer to show that acting in good faith he had paid out these moneys for the benefit of his ward or done any act that would prevent him from having full protection on the settlement of his guardianship account in the probate court. If he, in good faith, included the plaintiff’s money in the inventory of his ward’s property, and afterwards was obliged to pay over the same to the plaintiff, the probate court, upon a showing to *95that effect, would permit a correcting of his account or inventory, and thus save him from injury.
The court properly excluded all evidence tending to prove the value of plaintiff’s board while she lived in the house of defendant. There was no evidence in the case tending to show a state of facts under which the defendant could charge the plaintiff, who was his sister, for board.
We discover no error in the record and the judgment must be affirmed with costs. . ,
The other Justices concurred.